DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “100” has been used to designate both the process and the stack of disks as indicated in Para. 39, lines 1 (process) and lines 5 to 6 (stack of disks).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 recites the limitation "a plurality of flow paths defined between the inner wall and the outer wall of the body" in lines 5-6.  Previously, the body has been referred to as a monolithic body; however, in lines 5-6 it is referred to as a unitary body.  Unitary and monolithic are not the same, and therefore require different interpretations.  As such, there is insufficient antecedent basis for this limitation, unitary body, in the claim.
Claims 2-11 are rejected based on their dependence from claim 1.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gossett (U.S. Patent Publication 2006/0049375) in view of Kluz (U.S. Patent Publication 2017/0138507).
Regarding claim 1, Gossett discloses a fluid pressure reduction device 20 for use in a fluid flow control device, the fluid pressure reduction device comprising:
a body 24/47 having an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, the body extending along a longitudinal axis (y-axis); and
a plurality of flow paths 38/36/42 defined between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet aperture (at 38), an outlet aperture (at 42), and an intermediate section 36 extending between the inlet and outlet apertures, wherein at least a portion of the intermediate section extends in a direction that is substantially parallel to the longitudinal axis (FIG. 1, 5),
wherein a first flow path (bottom row of apertures 38 and 42 and 36) and a second flow path (second to the bottom row of apertures 38 and 42 and 36) of the plurality of flow paths share a common intermediate section (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding the body being monolithic.
However, Kluz teaches making valve bodies 400 utilizing direct metal sintering or alternative additive manufacturing techniques that result in a monolithic body (FIG. 4A, 4B; Paragraph 26, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, as taught by 
Regarding claim 2, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses a majority of the intermediate section extends in the direction (FIG. 1, 5).
Regarding claim 3, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the monolithic body has a length defined from a top end (at the top of 47) of the monolithic body to a bottom end (at the bottom of 47) of the monolithic body, and wherein at least the portion of the intermediate section extending in the vertical direction travels at least a majority of the length of the monolithic body (FIG. 1, 5).
Regarding claim 4, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 3.
Gossett further discloses at least the portion of the intermediate section extending in the vertical direction travels substantially entirely the length of the monolithic body (FIG. 1, 5).
Regarding claim 5, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the inlet apertures of each of the flow paths span a first portion of a perimeter of the monolithic body and the outlet apertures of each of the flow paths span a second portion of the perimeter of the monolithic body, the second portion being greater than the first portion (FIG. 1, 5).

Gossett further discloses the inlet and outlet apertures of each of the flow paths are oriented along an axis (x-axis) that is substantially perpendicular to the longitudinal axis (FIG. 1, 5).
Regarding claim 7, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the inlet apertures of each of the flow paths extend along a respective first inlet axis (x-axis bisecting bottom row of apertures 38), and wherein the outlet apertures of each of the flow paths extend along a respective first outlet axis (x-axis bisecting bottom row of apertures 42) that is parallel to but spaced from the respective first inlet axis (FIG. 1, 5).
Regarding claim 11, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses each flow path of the plurality of flow paths shares a single common intermediate section 36 (FIG. 1, 5).
Regarding claim 12, Gossett discloses a fluid pressure reduction device 20 for use in a fluid flow control device, the fluid pressure reduction device comprising:
a body 24/47 extending along a longitudinal axis (y-axis) comprising a central opening 53 and a perimeter (from 52 to the radially outer surface of 47) surrounding the central opening, the perimeter having a top end and (at the top of 47) a bottom end (at the bottom of 47)opposite the top end;
a plurality of flow paths 38/36/42 defined in the perimeter of the body, each of the flow paths comprising an inlet aperture (at 38), an outlet aperture (at 42), and an intermediate section 36 connecting the inlet and outlet apertures, wherein the intermediate section extends between the bottom end and the top end,

wherein the inlet apertures of each of the flow paths span a first portion of the perimeter of the body and the outlet apertures of each of the flow paths span a second portion of the perimeter of the body, the second portion being greater than the first portion (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding the body being monolithic.
However, Kluz teaches making valve bodies 400 utilizing direct metal sintering or alternative additive manufacturing techniques that result in a monolithic body (FIG. 4A, 4B; Paragraph 26, 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, as taught by Kluz, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of preventing any unwanted rattling of the components of the body relative to the rest of the body.
Regarding claim 13, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the perimeter is defined by an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, and wherein the flow paths are defined between the inner wall and the outer wall (FIG. 1, 5).
Regarding claim 14, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the monolithic body has a length defined from the top end to the bottom end, and wherein the intermediate section spans at least a majority of the length of the monolithic body (FIG. 1, 5).

Gossett further discloses the intermediate section substantially entirely spans the length of the monolithic body (FIG. 1, 5).
Regarding claim 16, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the inlet apertures of each of the flow paths extend along a respective first inlet axis (x-axis bisecting bottom row of apertures 38), and wherein the outlet apertures of each of the flow paths extend along a respective first outlet axis (x-axis bisecting bottom row of apertures 42) that is parallel to but spaced from the respective first inlet axis (FIG. 1, 5).
Regarding claim 20, Gossett discloses a method of manufacturing, comprising:
creating a fluid pressure reduction device, the creating comprising: 
forming a body 24/47 having an inner wall (at 46) and an outer wall (at the radially outer surface of 52) spaced radially outward of the inner wall, the body extending along a longitudinal axis (y-axis); and
forming a plurality of flow paths 38/36/42 in the body between the inner wall and the outer wall of the body, each of the flow paths comprising an inlet aperture (at 38), an outlet aperture (at 42), and an intermediate section 36 extending between the inlet and outlet apertures, wherein at least a portion of the intermediate section extends in a direction that is substantially parallel to the longitudinal axis, and wherein a first flow path (bottom row of apertures 38 and 42 and 36) and a second flow path (second to the bottom row of apertures 38 and 42 and 36) of the plurality of flow paths share a common intermediate section 36 (FIG. 1, 5; Paragraphs 12-15, 21).
Gossett is silent regarding creating the fluid pressure reduction device using an additive manufacturing technique; and the body being monolithic.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the body of the fluid pressure reduction device monolithic, since it has been held that use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice, and for the purpose of preventing any unwanted rattling of the components of the body relative to the rest of the body.

Claims 8-10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gossett in view of Kluz, in further view of Tartaglia (U.S. Patent 5,020,571).
Regarding claim 8, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Gossett further discloses the intermediate section comprises a first vertical portion (radially inner half of 36) that is connected to the inlet aperture and substantially parallel to the longitudinal axis, a second vertical portion (radially outer half of 36) that is connected to the outlet aperture and substantially parallel to the longitudinal axis (FIG. 1, 5).
Gossett is silent regarding a plurality of intermediate apertures that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis.
However, Tartaglia teaches the intermediate section (between 15 and 18) comprises a first vertical portion (space between 15 and 17) that is connected to the inlet aperture 21 and substantially parallel to the longitudinal axis (y-axis), a second vertical portion (space between 17 and 18) that is connected to the outlet aperture 28 and substantially parallel to the longitudinal axis (y-axis), and a plurality of intermediate apertures 25 that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis (FIG. 1-3; Col. 2 line 21-Col. 3 line 52).

Regarding claim 9, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Gossett further discloses the inlet and outlet apertures of each of the flow paths are positioned closer to a bottom end of the monolithic body than a top end of the monolithic body (the inlet and outlet apertures below the middle of the body along the y-axis meet this limitation), and wherein the plurality of intermediate apertures are positioned closer to the top end of the monolithic body than the inlet and outlet apertures of each of the flow paths (the intermediate apertures of Tartaglia above the middle of the body along the y-axis meet the limitation) (Gossett FIG. 1, 5) (Tartaglia FIG. 1, 2).
Regarding claim 10, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 8.
Gossett further discloses the first vertical portion comprises a first chamber (Tartaglia space between 15 and 17) and the second vertical portion comprises a second chamber (Tartaglia space between 17 and 18) structurally separate from the first chamber (Tartaglia FIG. 1, 2).
Regarding claim 17, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 12.
Gossett further discloses the monolithic body extends along a longitudinal axis (y-axis), and wherein the intermediate section comprises a first vertical portion (radially inner half of 36) that is connected to the inlet aperture and substantially parallel to the longitudinal axis, a second vertical portion (radially outer half of 36) that is connected to the outlet aperture and substantially parallel to the longitudinal axis (FIG. 1, 5).

However, Tartaglia teaches the body 10 extends along a longitudinal axis (y-axis), and wherein the intermediate section (between 15 and 18) comprises a first vertical portion (space between 15 and 17) that is connected to the inlet aperture 21 and substantially parallel to the longitudinal axis (y-axis), a second vertical portion (space between 17 and 18) that is connected to the outlet aperture 28 and substantially parallel to the longitudinal axis (y-axis), and a plurality of intermediate apertures 25 that connect the first and second vertical portions and are substantially perpendicular to the longitudinal axis (FIG. 1-3; Col. 2 line 21-Col. 3 line 52).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add a divider between the two vertical portions of the intermediate section with apertures positioned on said divider, as taught by Tartaglia, for the purpose of further reducing the pressure through the device.
Regarding claim 18, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
Gossett further discloses the inlet and outlet apertures of each of the flow paths are positioned closer to a bottom end than the top end (the inlet and outlet apertures below the middle of the body along the y-axis meet this limitation), and wherein the plurality of intermediate apertures are positioned closer to the top end than the inlet and outlet apertures of each of the flow paths (the intermediate apertures of Tartaglia above the middle of the body along the y-axis meet the limitation) (Gossett FIG. 1, 5) (Tartaglia FIG. 1, 2).
Regarding claim 19, Gossett, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 17.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753